DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 3/21/2019 and is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/21/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3 , 5, 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over  Tang et al (2017/0059825 A1) in view of  Chang et al (2018/0196226 A1).
 Regarding claim 1, Tang et al discloses (refer to figures 1A-1B) a photographing lens system (10)  comprising seven lens elements, the seven lens elements being, in order from an object side to an image side: a first lens element (110), a second (120),  lens element, a third lens element (130), a fourth lens element (140), a fifth lens element (150), a sixth lens element (160), and a seventh lens element (170), wherein each of the seven lens elements has an object-side (112) surface facing toward the object side and an image-side surface (114) facing toward the image side, the first lens element (110) has positive refractive power, the seventh lens element has an image-side surface being concave in a paraxial region thereof and having at least one inflection point in an off-axis region thereof (paragraph 0096), a focal length of the photographing lens system is f, a focal length of the first lens element is fl, a focal length of the seventh lens element is f7, a curvature radius of the object-side surface of the first lens element is R1, a curvature radius of the object-side surface of the second lens element is R3, and the following conditions are satisfied:
-0.30<f/f7<3.0; 0.30<f/f1<3.50 (paragraph 0164, paragraph 0130).
Tang et al discloses all of the claimed limitations except -9.0<R3/R1<0.50.
Chang et al discloses -9.0<R3/R1<0.50 ( .44, TABLE 11).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching radius of curvature of first lens and curvature of second   
 Regarding claim 2 ,Tang et al discloses, wherein the first lens element (110)has an object-side surface being convex in a paraxial region thereof, and the second lens element  (120) has negative refractive power (paragraph 0098).  
 Regarding claim 3, Tang et al discloses, wherein the sixth lens element (160)  has an image-side surface and having at least one inflection point in an off-axis region thereof (paragraph 0116),
 Tang et al discloses all of the claimed limitations except image side surface being concave.
 Chang et al discloses, sixth lens (160) and an image side surface being concave (paragraph 0122)
.It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching sixth lens and an image side surface being concave in to the lens a photographing lens system for the purpose of increasing the quantity of and improve imaging quality as taught by Chang et al (paragraph 0005).    
 Regarding claim 5, Tang et al discloses, wherein a minimum among Abbe numbers of the seven lens elements is Vmin, and the following condition is satisfied:
10.0<Vmin<22.0 (TABLE 3, i.e., 7 th lens Abbe number 20.40).  
Regarding claim 10, Tang et al discloses, wherein an Abbe number of a lens element (110) with positive refractive power among the seven lens elements is Vp, and at least one lens element with positive refractive power satisfies the following condition: 10.0<VP<23.0 (Table 11).  
.  
Allowable Subject Matter
5.    Claims 13-29 are allowed.
6.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims   ,which include, a photographing lens system comprising seven lens elements, the seven lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element, and a seventh lens element, wherein each of the seven lens elements has an object-side surface facing toward the object side and an image-side surface facing toward the image side, the first lens element has positive refractive power, the seventh lens element has an image-side surface being concave in a paraxial region thereof and having at least one inflection point in an off-axis region thereof, a focal length of the photographing lens system is f, a focal length of the second lens element is f2, a focal length of the sixth lens element is f6, a focal length of the seventh lens element is f7, a curvature radius of the image-side surface of the second lens element is R4, an Abbe number of the seventh lens element is V7, and the following conditions are satisfied: -3.50<f/f6<0.30; -3.0<f/R4<1.5 and 8.0<V7<35.0. (claim 13); and a central thickness of 
7.    Claims 4,6, 7-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.   The following is a statement of reasons for the indication of allowable subject matter:  the second lens element has an object-side surface having at least one critical point in an off-axis region thereof, the at least one critical point includes a convex critical point, the focal length of the photographing lens system is f, a curvature radius of the image-side surface of the fifth lens element is R10, a vertical distance from the at least one critical point on the object-side surface of the second lens element to an optical axis is Yc21, a central thickness of the second lens element is CT2, and the following conditions are satisfied: 0≤f/R10; and 0.50<Yc21/CT2 <8.50 and the number of lens elements with an Abbe number smaller than 32 is Nv32, and the following condition is satisfied: 3 ≤Nv≤7  and wherein the focal length of the photographing lens system is f, a maximum image height of the photographing lens system is ImgH, an axial distance between an object-side surface of the first lens element and an image surface is TL, and the following conditions are satisfied:1.66<f/ImgH<10; and 0.90<TL/F<1.20 and  a curvature radius of the image-side surface of the second lens element is R4, a curvature radius of the object-side surface of the third lens element is R5, and the .  
Conclusion
9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/24/2021